Citation Nr: 0944847	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to December 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in July 2009 when 
it was remanded for further development.

The veteran's case was certified on appeal to the Board in 
March 2009.  He submitted additional argument directly to the 
Board that was received in November 2009.  As the claim is 
being remanded, the AOJ will have an opportunity to consider 
this argument in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder 
strain.  In support, he argues that he sustained the injury 
in the same accident in which he injured his low back and 
reports a continuity of right shoulder problems since that 
time.  

This case was previously before the Board in July 2009 and 
was was remanded for the Veteran to be afforded a VA 
Compensation and Pension (C&P) examination to determine the 
nature and etiology of the Veteran's right shoulder 
condition.  The Board's remand noted that the report of the 
Veteran's November 2005 VA right shoulder examination 
provides a diagnosis of right shoulder strain, status post 
surgery.  His service treatment records show that he received 
medical treatment in relation to a motor vehicle accident in 
September 1995 and the Veteran has consistently reported, as 
he is competent to do, that his right shoulder symptoms began 
during service, following that September 1995 accident, and 
have worsened over time.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (holding that lay testimony is competent to establish 
the presence of observable symptomatology); see also 
38 C.F.R. § 3.159(a)(2) (2009).  However, there is no 
competent medical evidence of record addressing the etiology 
and/or onset of the Veteran's right shoulder strain.  So, VA 
is required to provide a medical exam and opinion, prior to 
deciding his claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also 38 U.S.C.A. § 5103A(d) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2009).

Subsequently, pursuant to the Board's remand, the Veteran was 
afforded VA C&P examination September 2009.  However, after 
examination, the examiner failed to comment upon the 
Veteran's motor vehicle accident or the Veteran's reports of 
continuity of symptomolgy in rendering an opinion regarding 
the etiology of the Veteran's current shoulder condition.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for an opinion to be 
obtained regarding the etiology of the Veteran's right 
shoulder condition.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  A review of the claims 
folder reveals an indication that the Veteran was denied 
Social Security Disability Insurance benefits.  However, the 
records regarding this denial of benefits have not been 
associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the Veteran's 
complete Social Security Administration (SSA) record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir., 2009).  Therefore, this 
appeal must be remanded to obtain the Veteran's complete SSA 
record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Arrange for a medical opinion to be 
provided by an appropriate physician.  
The claims folder should be made 
available to and reviewed by the 
physician.  The examination report must 
note that a review of the claims folder 
has been undertaken.  The physician 
should provide an opinion as to whether 
it is less likely than not (less than a 
50 percent probability), at least as 
likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) 
that the Veteran's right shoulder 
condition is related to service.  In 
rendering his opinion the examiner must 
comment on the Veteran's in service motor 
vehicle accident and the veteran's 
reports of continuity of symptomolgy 
since separation from service, including 
the Veteran's statements regarding right 
shoulder symptoms in service, as well as 
his statements of continuous symptoms of 
right shoulder problems after service -
including his January 2002 right shoulder 
repair surgery.  The rationale for all 
opinions expressed should be provided in 
a report.  If the physician determines 
that a physical examination is necessary 
in order to provide the requested 
opinion, such examination should be 
scheduled.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

